                                                                            June 17, 2021

             VIA ECF
             U.S. Magistrate Judge Barbara Moses
             Daniel Patrick Moynihan Courthouse
             500 Pearl Street, Rm. 740
             New York, NY 10007

                                 RE:    Julie Small v. Merrick B. Garland                                     6/21/21
                                        18 - CV- 5659 (BCM)

             Dear Magistrate Judge Moses:

                     This law firm represents the Plaintiff, Julie Small, and with the consent of Defendant’s
             counsel, I request that the date for the filing of the proposed Joint Pretrial Order be extended by
             two weeks, from June 28, 2021 to July 12, 2021. This is the second request to extend the filing
             date for the JTPO. On April 23, 2021, the parties jointly requested an extension in order to
             pursue settlement negotiations. (Dkt. No. 74). Your Honor granted the application and referred
             the matter to Magistrate Judge Aaron for a settlement conference. (Dkt. Nos. 74, 78). At the
             settlement conference, held May 28, 2021, the parties were unable to settle the case, and Your
             Honor ordered that the JTPO be filed on June 28, 2021 and a trial scheduling conference held on
             July 6, 2021. (Dkt. No. 78).

                     The reason for my request for an extension of the proposed JTPO is that important family
             obligations have arisen leaving me not enough time to prepare the necessary papers. Counsel are
             available for a trial scheduling conference any time the week of July 19, 2021 except for the
             morning of July 23, 2021.

                      Thank you for your consideration of this request.
APPLICATION GRANTED. The proposed joint pretrial order is due no later
than July 12, 2021. The July 6, 2021 trial scheduling conference is adjourned    Respectfully submitted,
to July 20, 2021 at 10:00 a.m., in Courtroom 20A of the Daniel Patrick
Moynihan United States Courthouse. This is an in-person proceeding. Counsel
are advised to consult the Chief Judge's current entry protocols, available at
https://nysd.uscourts.gov /covid-19-coronavirus, in advance of the conference.
                                                                                 /s/ John A. Beranbaum
At the conference, counsel should be prepared to propose a schedule for any      John A. Beranbaum
limine motions and for the submission of voir dire questions, requests to
charge, a verdict sheet, and exhibit binders, in anticipation of a November 1,
2021 trial date. SO ORDERED.




_______________________
Barbara Moses
United States Magistrate Judge
June 21, 2021
